Name: Commission Regulation (EC) No 1365/2004 of 28 July 2004 fixing the award coefficient for paddy rice offered for intervention for the third tranche of the 2003/04 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 29.7.2004 EN Official Journal of the European Union L 253/19 COMMISSION REGULATION (EC) No 1365/2004 of 28 July 2004 fixing the award coefficient for paddy rice offered for intervention for the third tranche of the 2003/04 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (2), Having regard to Commission Regulation (EC) No 708/98 of 30 March 1998 on the taking over of paddy rice by the intervention agencies and fixing the corrective amounts and the price increases and reductions to be applied (3), and in particular the second subparagraph of Article 4(4) thereof, Whereas: (1) Pursuant to Article 3a of Regulation (EC) No 708/98, the quantities of paddy rice eligible for intervention in the 2003/04 marketing year are to be broken down into two tranches for the producer Member States and a third, shared tranche for the Community as a whole. In order to determine the quantities to be covered by tranche 3, the Member States have informed the Commission in accordance with the first subparagraph of Article 4(4) of Regulation (EC) No 708/98 of the quantities of rice offered for intervention. (2) Since the total quantity offered for intervention exceeds the quantity available, an award coefficient should be applied. This coefficient is calculated so that the total quantity awarded, having regard to the minimum quantity for each offer, is lower than or equal to the available quantity, HAS ADOPTED THIS REGULATION: Article 1 The award coefficient for the quantities provided for in the second subparagraph of Article 4(4) of Regulation (EC) No 708/98 shall be 0,860675. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30.12.1995, p. 18. Regulation as last amended by Commission Regulation (EC) No 411/2002 (OJ L 62, 5.3.2002, p. 27). Regulation repealed by Regulation (EC) No 1785/2003 (OJ L 270, 21.10.2003, p. 96) with effect from the date of entry into force of that Regulation. (2) OJ L 270, 21.10.2003, p. 96. Regulation as amended by the 2003 Treaty of Accession. (3) OJ L 98, 31.3.1998, p. 21. Regulation as last amended by Regulation (EC) No 1107/2004 (OJ L 211, 12.6.2004, p. 14).